UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1394



PRAMCO II, LLC;     EMIL   HIRSCH;   O’CONNOR    &
HANNAN, LLP,

                                                Plaintiffs - Appellees,

          and

AMMENDALE LIVING TRUST,

                                                               Garnishee,

          versus


DAVID M. KISSI, Individually and in his
capacity as Co-Trustee of the Ammendale Living
Trust,

                                                 Defendant - Appellant,

          and

EDITH TRUVILLION KISSI, Individually and in
her capacity as Co-Trustee of the Ammendale
Living Trust; AMMENDALE LIVING TRUST,

                                                             Defendants,


          versus

CHRISTOPHER B. MEAD; RICHARD M. KREMEN; JOSE
ANDRADE,

                                                     Parties in Interest.
                                No. 05-1917



PRAMCO II, LLC,

                                                   Plaintiff - Appellee,


          and

EMIL HIRSCH; O’CONNOR & HANNAN, LLP,

                                                               Plaintiffs,

          versus

DAVID M. KISSI, Individually and in his
capacity as Co-Trustee of the Ammendale Living
Trust,

                                                  Defendant - Appellant,


          and

EDITH TRUVILLION KISSI, Individually and in
her capacity as Co-Trustee of the Ammendale
Living Trust; AMMENDALE LIVING TRUST;

                                                               Defendants,


          and

AMMENDALE LIVING TRUST,

                                                                 Garnishee,


          versus

CHRISTOPHER   MEAD;   RICHARD    M.   KREMEN;   JOSE
ANDRADE,

                                                       Parties in Interest.

                                   - 2 -
                            No. 05-4371



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,


          versus

DAVID KISSI,

                                           Defendant - Appellant,


          and

EDITH TRUVILLION KISSI,

                                                       Defendant,

          versus


PRAMCO II, LLC,

                                               Party in Interest.




Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
03-2241-8-PJM; CR-03-473-PJM)


Submitted: May 18, 2006                       Decided: May 25, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.



                               - 3 -
Dismissed by unpublished per curiam opinion.


David M. Kissi, Appellant Pro Se. Emil Hirsch, James Patrick Ryan,
O’CONNOR & HANNAN, LLP, Washington, D.C.; Christopher Bowmar Mead,
LONDON & MEAD, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 4 -
PER CURIAM:

            In these consolidated appeals, David M. Kissi seeks to

appeal from the district court’s orders denying his motions for

reconsideration of the denial of his motion for leave to file suit

against Emil Hirsch, and denying his motion to disqualify the

district court judge.        This court may exercise jurisdiction only

over     final    orders,   28   U.S.C.   §   1291    (2000),   and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949); see also Pollard v. United States, 352 U.S. 354, 358

(1957) (criminal appeal generally premature until sentence has been

entered).        The orders Kissi seeks to appeal are neither final

orders     nor    appealable     interlocutory   or    collateral      orders.

Accordingly, we dismiss the appeals for lack of jurisdiction.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 5 -